Citation Nr: 1436039	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-45 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder/depression, to include as secondary to her service-connected disabilities.

2.  Entitlement to service connection for a vestibular disorder (claimed as vertigo).

3.  Entitlement to service connection for left foot disorder.

4.  Entitlement to service connection for residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea, to include as secondary to service-connected fibrocystic breast disease and umbilical hernia scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1977, September 1979 to September 1980, and December 1990 to April 1991; the Veteran is also shown to have periods of ACDUTRA and INACDUTRA at least through 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

This case was initially before the Board in July 2012, at which time it was remanded for further development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The claim for an increased evaluation for umbilical hernia scar has been raised by the record, but has not been addressed by the AOJ, and the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ at this time for appropriate action.


REMAND

As an initial matter, the Board notes that it ordered that any outstanding service treatment and personnel records be obtained.  The AOJ issued a formal finding of unavailability in May 2013 on the basis of an April 2013 letter from the Georgia Adjunct General.  That letter, however, stated that it was unable to locate the requested records, but continued: "The level of access was denied to retrieve any records.  Service member is either currently with another branch of service or in another state National Guard."  

Based on this letter, it does not appear that the AOJ's formal finding of unavailability that further attempts to obtain the records would be futile at this time is correct, as it clearly appears that another avenue for obtaining the records is available.  Accordingly, the Board finds that a remand of the entire appeal is necessary in order to again attempt to obtain any outstanding service treatment and personnel records.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Moreover, the Board also asked that the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) be verified.  It appears that the AOJ obtained some service personnel documents, including pay/financial records from October 1980 to December 1990, as well as an ACDUTRA/INACDUTRA report for the year 1997.  It does not appear that the records obtained are full and complete such that the Veteran's total periods of ACDUTRA and INACDUTRA can be ascertained from the obtained documents.  In fact, the Board notes that an ACDUTRA/INACDUTRA report for 1997 was in fact obtained, but no other report for any other year was obtained.  Thus, it appears that the Veteran's dates of ACDUTRA and INACDUTRA have not been verified as requested.  A remand is therefore necessary at this time.  See Id.  

Furthermore, the Board notes that the last VA treatment record in the claims file is from August 2009.  The previous remand requested that the AOJ obtain any information regarding any pertinent treatment records, but it does not appear that any attempt was made to obtain the Veteran's VA treatment records since August 2009 and to associate those documents with the claims file.  

While the Veteran was asked in an August 2012 letter with regards to any treatment she may have received, and regarding her pregnancies, particularly in December 1990, and did not reply, it does not appear that the AOJ substantially complied with the previous remand by not obtaining any pertinent VA treatment records in VA's constructive possession.  Thus, a remand is necessary at this time.  See Id.  

Also, on remand, the Veteran should again be asked for information regarding any treatment she was getting in December 1990 for her pregnancy, including any prescriptions for bedrest as alleged in her notice of disagreement.  Any other ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran underwent VA examinations of her claimed disorders in December 2012.  The Board finds all of those examinations inadequate for the following reasons.  With respect to the psychiatric opinion, the Board notes that the examiner stated that he could not render an opinion without resorting to mere speculation.  The examiner additionally diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, but did not state whether this was a more accurate diagnosis than the major depressive disorder that was diagnosed in the VA treatment records.  Since such a discussion was not made, the examiner's opinion is also inadequate for not addressing the major depressive disorder diagnosis which was of record in the claims file.

With regards to the vestibular disorder, the examiner stated that there was a normal ear examination and that no opinion was indicated.  The examiner, however, does not address the Veteran's contentions that she has a vestibular disorder, nor does he address the noted occasional complaints of dizziness throughout the VA treatment records.  He likewise does not address the dizziness in the 1977 service treatment records.  The Board finds the examiner's examination and opinion to be inadequate, as merely stating that the Veteran had a normal ear examination without further discussion of her medical history and complaints and discussing why there is no vestibular disorder on the basis of those lay statements is inadequate.

With respect to the left foot claim, the examiner did not obtain any x-ray or other radiograph or appropriate diagnostic testing at that time.  The examiner then stated that there was no evidence of osteophytes in the March 2008 x-rays as part of the reason for his denial.  The examiner did not clarify how osteophytes disappeared since 1982, nor does he explain his conclusions in light of the October 2007 VA treatment record documenting continued left foot pain secondary to a spurring of the left foot.  Likewise, the examiner did not address the Veteran's left foot plantar fasciitis/fasciosis diagnosis in the VA treatment records, nor did he address the Veteran's contentions that her left foot disorder is the result of wearing boots during military service.  

Regarding the gynecological residuals, the Board has several problems with the adequacy of that opinion.  First, the examiner does not address the Veteran's fibroid issues with respect to the Veteran's fibrocystic disease of the left breast which is already service connected.  The Veteran has averred that such uterine fibroids that led to the total hysterectomy are the result of a systemic fibrocystic disease.  

Moreover, the 1998 hysterectomy operation report noted that the decision "was made to proceed with a hysterectomy secondary to menorrhagia."  The examiner noted that the Veteran suffered from dysmenorrhea during service and noted that the normal population will have such at one point or another and that it was not due to fibroids; however, he does not address whether the Veteran's dysmenorrhea in service was the initial manifestation of menorrhagia which eventually led to the Veteran's need for a hysterectomy in 1998.  

Additionally, the examiner further does not address the Veteran's statements that she was pregnant in December 1990, and that her call to active service at that time led to the production of a uterine fibroid because she was supposed to be on bedrest.  The Veteran apparently had a vaginal birth, which led to an umbilical hernia that necessitated a repair on active duty in January 1991.  The examiner did not address whether the uterine fibroids were the result of this umbilical hernia/vaginal birth that occurred during active service.  

Based on the foregoing, the Board finds that a remand is necessary in order to obtain new VA examinations with different specialized doctors which adequately address the Veteran's disorders and contentions on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Verify the Veteran's periods of active duty, ACDUTRA and INACDUTRA, to include a specific listing of dates on which she served and in which capacity that service was in.

3.  Obtain any relevant VA treatment records from the Augusta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2009 and associate those documents with the claims file.


4.  Ask the Veteran to identify any private treatment that she may have had for her claimed psychiatric, vestibular, left foot and gynecological disorders, which is not already of record, to particularly include treatment for her pregnancy in December 1990 and any prescription for bedrest at that time.  The Veteran is reminded that failure to comply with this request for information and/or failure to respond may lead to denial of her claims.

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

5.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including major depressive disorder and/or adjustment disorder with mixed anxiety and depressed mood.  The examiner should specifically discuss whether the noted MDD and adjustment disorder diagnoses are considered the same diagnosis, or whether there are two different psychiatric disorders present.  

For each psychiatric disorder found, to specifically include major depressive disorder and/or adjustment disorder with mixed anxiety and depressed mood if appropriate as discussed above, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted depression in October 1975.  

The examiner should discuss any lay statements regarding onset of symptomatology and continuity of symptomatology since discharge from service.  

Finally, the examiner should also opine whether any psychiatric disorder found more likely, less likely or at least as likely as not caused by or the result of her service-connected disabilities and/or any claimed disorders on appeal.  The examiner should also opine whether any psychiatric disorder found has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected disabilities and/or any claimed disorders on appeal.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


6.  Schedule the Veteran for a VA examination with a vestibular disorder specialist to determine the nature and etiology of her claimed vestibular disorder (vertigo).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the examiner should state any vestibular disorder found, including vertigo.  The examiner must specifically discuss the Veteran's allegations on appeal and complaints of occasional dizziness in the VA treatment records in any discussion regarding the presence of a vestibular disorder or not.  The examiner should additionally address the December 2012 VA examination report and that examiner's conclusions that there was no vestibular disorder present at that time.  

If a vestibular disorder is diagnosed, the examiner should opine whether any vestibular disorder found, including vertigo, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted 1977 evidence of dizziness.  

The examiner should address any lay statements regarding continuity of symptomatology since discharge from service, as well as the VA treatment record evidence of occasional dizziness that has been tentatively linked to impacted cerumen in her ears.  The examiner should address whether this impacted cerumen problem, which potentially led to the development of vertigo, began in military service, and discuss the 1977 evidence supporting that theory.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

7.  Schedule the Veteran for a VA examination with a podiatrist in order to determine the nature and etiology of any left foot disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all of the left foot disorders found, including plantar fasciitis/fasciosis, or any spurring/arthritic conditions thereof.  The examiner should explain what "mild hypertrophic change involving the dorsal articulation of the first cuneiform bone and base of the first metatarsal" means and if such is a diagnosis of any arthritic condition or not.

For any left foot disability identified, the examiner should indicate whether it is more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is related to military service, to include the November 1974 evidence of left heel pain and August 1982 evidence of osteophytes.  The examiner should specifically address whether any left foot disorder found is the result of the Veteran's wearing of boots during service.

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination with OB/GYN or similarly-qualified gynecological specialist in order to determine the nature and etiology of her claimed residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should opine as to whether the Veteran's residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to specifically include the Veteran's noted dysmenorrhea in 1977.  

The examiner should specifically discuss the 1998 operation report's notation that her hysterectomy was secondary to menorrhagia, and whether such menorrhagia and dysmenorrhea are substantially similar symptoms/conditions.  The examiner must specifically discuss whether the Veteran's dysmenorrhea in service was the initial manifestation of menorrhagia which ultimately led to the Veteran's hysterectomy in 1998.

The examiner should then opine whether the Veteran's uterine fibroids, which led to her hysterectomy, more likely, less likely, or at least as likely as not, developed as a result of her umbilical hernia and subsequent repair in January 1991.  Relatedly, the examiner should discuss whether uterine fibroids developed as a result of her call to active duty service in December 1990, if she was indeed pregnant with a prescription for bedrest, as alleged, at that time.  The examiner should also address whether the Veteran's vaginal birth during military service ultimately led to the manifestation of uterine fibroids approximately 7 years later, if such a vaginal birth occurred during that period of service.

The examiner should also opine as to whether the Veteran's uterine fibroids more likely, less likely, or at least as likely as not, are part of a systemic fibrocystic disease, or whether her uterine fibroids, which led to her hysterectomy, were caused by or the result of her service-connected fibrocystic disease of the left breast.  The examiner should again discuss whether the Veteran's dysmenorrhea in service is an initial manifestation of a systemic fibrocystic disease during military service.

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, as well as all of her contentions on appeal.  The examiner should also discuss the December 2012 VA gynecological examination and the examiner's conclusions therein, as well as any other relevant evidence in the claims file.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include major depressive disorder/depression, to include as secondary to her service-connected disabilities, ; a vestibular disorder (claimed as vertigo); a left foot disorder; and, residuals of status post total abdominal hysterectomy due to uterine fibroids with dysmenorrhea, to include as secondary to service-connected fibrocystic breast disease and umbilical hernia scar.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



